Citation Nr: 0423612	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a lumbar spine disorder.  

2.  Entitlement to service connection for residuals of injury 
to the right hand, first and third fingers.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for residuals of 
rhinoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 2001.  

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied service connection for residuals of injury 
to the right hand, first and third fingers; a bilateral hip 
disorder; and residuals of rhinoplasty.  Service connection 
was granted for a lumbar spine disorder, evaluated as 10 
percent disabling, effective from October 10, 2001.  In 
November 2002, the RO awarded a 20 percent rating for the 
lumbar spine disorder, also effective from October 10, 2001.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration and to comply with due process.

First, additional relevant records were associated with the 
claims folder subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC) in November 2002.  
Accordingly, remand is required for consideration of this 
evidence by the RO and the issuance of an SSOC.  See 
38 C.F.R. § 19.31.    

Second, the Veterans Claims Assistance Act (VCAA) was enacted 
during the pendency of the appeal.  Section 5103(a), title 
38, U.S. Code, as amended by the VCAA, provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, there has been 
no VCAA letter issued as to the claim for service connection 
for residuals of rhinoplasty.  Thus, the Board finds that the 
veteran must be provided with appropriate notice on remand.

Third, the veteran has applied for Social Security 
Administration (SSA) disability benefits.  On remand, the RO 
should make arrangements to obtain her complete records from 
SSA, in additional to any other relevant records, as set 
forth below.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Fourth, with respect to the claim for a higher rating for a 
lumbar spine disorder, the criteria for evaluating disorders 
of the spine were amended on September 23, 2002, and again on 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002); 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  
Another final rule adds two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  These notes 
were inadvertently omitted when the pertinent regulation was 
initially published in the Federal Register last year.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  The RO has not had 
considered whether the new criteria should be applied in this 
case.  This should be accomplished on remand.  The RO should 
also take this opportunity to afford the veteran a current 
examination of the spine, in light of the revised criteria 
and the fact that she has not had a recent examination.  

Finally, with respect to the bilateral hip disorder, 
residuals of a right hand injury, and residuals of a 
rhinoplasty, on remand the veteran should be afforded a VA 
examination to determine whether these disorders, if present, 
are related to active service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The veteran was 
diagnosed as having bursitis of the hips in November 2002, as 
well as sphenoid and maxillary sinus disease in January 2002.  
Following an in-service motor vehicle accident in July 1999, 
she complained of right and left hip pain.  She also 
underwent a rhinoplasty during service, and sustained 
injuries to her right hand.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should inform 
her about (1) the information and evidence 
not of record that is necessary to 
substantiate the claims for an initial 
disability evaluation in excess of 20 percent 
for a lumbar spine disorder and service 
connection for residuals of injury to the 
right hand, first and third fingers, a 
bilateral hip disorder, and residuals of 
rhinoplasty; (2) the information and evidence 
that VA will seek to obtain on her behalf; 
(3) the information or evidence that she is 
expected to provide; and (4) request or tell 
her to provide any evidence in her possession 
that pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Ask the veteran to identify all medical 
care provides (VA and non-VA) that have 
treated her for her lumbar spine disorder, 
bilateral hip disorder, residuals of 
rhinoplasty, and residuals of injury to the 
right hand since her separation from service.  
Make arrangements to obtain all records 
identified by the veteran that are not 
already of record.  

3.  Obtain a copy of any SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
SSA that were used in considering the 
veteran's claim for disability benefits.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for 
appropriate VA examinations.  The claims 
file must be made available to the 
examiners, and the examiners should 
indicate in their respective reports that 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

Bilateral hips

The examiner should render a diagnosis of 
the veteran's current hip disability 
(i.e., bursitis), if present.  

The examiner should then state whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the disability had its onset during 
active service or is related to any in-
service disease or injury, including the 
motor vehicle accident in July 1999, 
following which the veteran complained of 
right and left hip pain.  

Residuals of injury to the right hand, 
first and third fingers

The examiner should render a diagnosis of 
the veteran's current residuals of injury 
to the right hand, first and third 
fingers, if present.  

The examiner should then state whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the disability had its onset during 
active service or is related to any in-
service disease or injury, including the 
in-service right hand injuries.  

Residuals of rhinoplasty

The examiner should render a diagnosis of 
the veteran's current sinus disability 
(i.e., sphenoid and maxillary sinus 
disease), if present.  

The examiner should then state whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the disability had its onset during 
active service or is related to any in-
service disease or injury, including the 
in-service rhinoplasty in February 1996.  

Lumbar spine disability

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected lumbar 
spine disorder.

The examiner should note the range of 
motion for the low back.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there are any osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

The examiner should state, if possible, 
the frequency and duration of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained since the 
issuance of the November 2002 SSOC.  The RO 
should document its consideration of the 
revised criteria for rating intervertebral 
disc disease and other disabilities of the 
spine, as discussed above.  If the decision 
with respect to any of the claims remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



